Exhibit 10.12

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

COMPRESSION AGREEMENT

THIS COMPRESSION AGREEMENT (this “Agreement”) is between MidCon Compression, LLC
(“CHK Compression”) and Chesapeake MLP Operating, L.L.C., a Delaware limited
liability company (“MLP OpCo”). For purposes of this Agreement, MLP OpCo and its
subsidiaries are referred to as “Gatherers.” CHK Compression and MLP OpCo are
referred to herein individually as a “Party” and collectively as the “Parties.”
In consideration of the covenants in this Agreement, the Parties agree as
follows:

1. Definitions. The following capitalized terms used in this Agreement and the
attached Schedules shall have the meanings set forth below:

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person, whether by contract, voting power, or
otherwise. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by,” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of an entity, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
definition, none of the MLP Entities shall be considered an Affiliate of CHK
Compression or any of its other Affiliates and CHK Compression and its
Affiliates (excluding the MLP Entities) shall not be considered an Affiliate of
the MLP Entities.

“Agreement” is defined in the preamble.

“Applicable Law” means any applicable law, statute, rule, regulation, ordinance,
order, or other pronouncement, action, or requirement of any Governmental
Authority.

“Business Day” means any day except Saturday, Sunday, or Federal Reserve Bank
holidays.

“Chesapeake” means Chesapeake Energy Corporation, an Oklahoma corporation.

“CHK Compression” is defined in the preamble.

“Claims” is defined in Section 20.1.

“Contract Continuation Period” means any month-to-month period or 12-month
period, as applicable, following the Primary Term pursuant to Section 3.1.

“Contract Dispute” means any controversy, claim, or disagreement between or
among Parties concerning the interpretation of this Agreement or any action
taken pursuant hereto, other than the performance, non-performance, or exercise
of rights under the provisions of this Agreement that do not concern the
interpretation of the rights or provisions hereunder.

“Contract Start Date” means (i) for Equipment described in Schedule 1, the
contract start date shown in Schedule 1 for such Equipment, which is the date on
which the operation

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

of such Equipment is deemed to have commenced hereunder, which date may be
before the Effective Date and (ii) for Equipment operated by MLP OpCo from
Schedule 2 or Schedule 3, the date on which such operation commences under
Section 3.3.

“CPI-U” means the Consumer Price Index - All Urban Consumers published by the
Bureau of Labor Statistics of the U.S. Department of Labor.

“Effective Date” means September 30, 2009.

“Equipment” means the compression and other equipment described in the
Schedules.

“Execution Date” is defined on the signature page to this Agreement.

“Force Majeure Event” means any cause or event not reasonably within the control
of the Party whose performance is sought to be excused thereby, including the
following causes and events (to the extent such causes and events are not
reasonably within the control of the Party claiming suspension): acts of God,
strikes, lockouts, or other industrial disputes or disturbances, acts of the
public enemy, wars, blockades, insurrections, civil disturbances and riots,
epidemics, landslides, lightning, earthquakes, fires, tornadoes, hurricanes,
storms, floods, and washouts; arrests, orders, requests, directives, restraints
and requirements of governments and government agencies and people, either
federal or state, civil and military; any application of government conservation
or curtailment rules and regulations; inability to secure labor or materials;
necessity for compliance with any court order or any Applicable Law; inclement
weather that necessitates extraordinary measures and expense to construct
facilities or maintain operations; or any other causes, whether of the kind
enumerated herein or otherwise, not reasonably within the control of the Party
claiming suspension. “Force Majeure Event” specifically excludes price changes
due to market conditions or other changes in economics associated with the
delivery, installation, use, maintenance, or redelivery of Equipment or the
non-availability or lack of funds or failure to pay money when due.

“Gathering Agreements” mean gas gathering agreements listed on Exhibit A, as
amended from time to time.

“Gathering Agreement AMI” means the Midcon AMI, the Barnett AMI, and the
Springridge AMI, as those terms are defined in the Gathering Agreements.

“Governmental Authority” means any court, government (federal, state, local, or
foreign), department, political subdivision, commission, board, bureau, agency,
official, or other regulatory, administrative, or governmental authority.

“H2S” is defined in Section 5.

“High H2S Gas” is defined in Section 5.

“MLP Entities” means Chesapeake Midstream Ventures, L.L.C., a Delaware limited
liability company, Chesapeake Midstream GP, L.L.C., a Delaware limited liability
company, and Chesapeake Midstream Partners, L.P., a Delaware limited
partnership, and its subsidiaries, which include MLP OpCo.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“MLP OpCo” is defined in the preamble.

“Notice” is defined in Section 25.

“Party” and “Parties” are defined in the preamble.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association (whether incorporated or unincorporated),
joint-stock company, trust, Governmental Authority, unincorporated organization,
or other entity.

“ppm” is defined in Section 5.

“Primary Term” means the initial contract period beginning on the Contract Start
Date for any Equipment as specified in Section 3.1.1.

“Producers” is defined in the recitals.

“RTS” means, with respect to any Equipment ordered by MLP OpCo, that CHK
Compression holds such Equipment in inventory and such Equipment is ready to
ship to Gatherers.

“RTS Date” is defined in Section 3.3.

“Schedules” means Schedule 1, Schedule 2, and Schedule 3 attached to this
Agreement.

“Springridge Gathering Agreement” means the Gas Gathering Agreement dated
December 21, 2010, between Magnolia Midstream Gas Services, L.L.C., an Oklahoma
limited liability company, Chesapeake Energy Marketing, Inc., an Oklahoma
corporation, Chesapeake Operating, Inc., an Oklahoma corporation, Empress,
L.L.C., an Oklahoma limited liability company, and Chesapeake Louisiana L.P., an
Oklahoma limited partnership, as amended from time to time.

 

2. Provision of Equipment.

 

  2.1

General. Subject to the terms and conditions herein, CHK Compression will
provide MLP OpCo (i) compression equipment as listed in the attached Schedule 1
and Schedule 2 (including any replacement Equipment) and (ii) any additional
compression equipment listed on Schedule 3 that MLP OpCo requires from time to
time. Upon the request by MLP OpCo for the contracting, from time to time, of
any of the compression equipment listed on Schedule 3, the Parties shall execute
and deliver a written addendum to this Agreement listing the Equipment so
contracted and the Contract Start Date for such Equipment and such addendum
shall be incorporated into this Agreement for all purposes and the Equipment
listed therein shall become subject to the provisions hereof. CHK Compression
may exchange any item of Equipment set forth on Schedule 1,

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  Schedule 2 or Schedule 3 with Equipment of the same specifications (or
better), provided, however, that CHK Compression has received MLP OpCo’s prior
written consent as to the timing and manner of such exchange (such consent not
to be unreasonably withheld or delayed).

 

  2.2 Exclusivity.

 

  2.2.1 General. Until the 7th anniversary of the Effective Date, CHK
Compression will have the exclusive right to provide to Gatherers in the
Gathering Agreement AMI the natural gas compressors and equipment servicing
contemplated in this Agreement. If the Parties reach agreement under
Section 3.2.2 on redetermined monthly rates for the Equipment then contracted
hereunder, then this Agreement shall continue in effect as to such Equipment for
the remaining term of this Agreement, but after the 7th anniversary of the
Effective Date, Gatherers shall be free to so contract with any third party.

 

  2.2.2 Terms. In consideration of such exclusivity commitment by Gatherers,
Equipment ordered by MLP OpCo hereunder from Schedule 3 (i) that is in the
existing inventory of CHK Compression will be shipped and delivered by CHK
Compression on no less than the highest priority that CHK Compression ships and
delivers the same or similar equipment to any of its Affiliates and (ii) that is
not in the existing inventory of CHK Compression shall be ordered by CHK
Compression promptly from the manufacturer of such Equipment with the earliest
possible delivery date. The exclusivity right of CHK Compression hereunder shall
be suspended during periods when CHK Compression is not performing under this
Agreement in a manner that will allow any Gatherer to perform its material
obligations under the Gathering Agreements, including providing the lowest
possible pressure service under the Gathering Agreements.

 

  2.2.3 Third Party Units Leased by Gatherers. Upon the expiration or
termination of the primary term of any compressor lease between Gatherers and a
third party for compression equipment located in the Gathering Agreement AMI,
CHK Compression shall have the right to provide, under the terms of this
Agreement, any equipment needed by such Gatherers to replace such expired or
terminated compressors if the market rates offered by CHK Compression for such
equipment are as favorable to Gatherers as the rates then proposed or offered to
Gatherers by third parties to lease or otherwise provide similar equipment in
arms-length transactions, including the costs to transport the compressors to
the installation site and to install and remove the compressors.

 

3. Terms of Operation.

 

  3.1

Schedule Information. Schedule 1 includes a description of the Equipment
contracted hereunder as of the Execution Date, including the manufacturer, the

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  amount of the monthly payments for such Equipment, the Contract Start Date for
such Equipment, and a description of Gatherer’s site where such Equipment has
been installed. The term for the Equipment shown in Schedule 1 will be deemed
for purposes of this Agreement to have commenced on the applicable Contract
Start Date shown in Schedule 1. Schedule 2 includes a description of all
Equipment that has not been, but may be, ordered by MLP OpCo. Schedule 3 also
includes a description of the Equipment that may be requested by MLP OpCo after
the Execution Date (and any replacement models for such equipment), including
the manufacturer of the Equipment, the performance and operating standards for
such Equipment, and the amount of the monthly payments for such Equipment.
Subject to the terms of this Agreement:

 

  3.1.1 Equipment greater than 400 HP requested by MLP OpCo from CHK Compression
will have a 36-month minimum Primary Term, and Equipment less than or equal to
400 HP requested by MLP OpCo from CHK Compression will have a 24-month minimum
Primary Term;

 

  3.1.2 Upon completion of the Primary Term, Equipment not located in the State
of Texas will continue to be subject to this Agreement on a month-to-month basis
thereafter until released by MLP OpCo by Notice not less than 60 days before
(i) the end of the Primary Term or (ii) the end of any subsequent month-to-month
period;

 

  3.1.3 Upon completion of the Primary Term for any Equipment located in the
State of Texas, the Equipment will continue to be subject to this Agreement for
successive periods of 12 months thereafter until released by MLP OpCo by Notice
not less than 60 days (i) before the end of the Primary Term or (ii) during any
subsequent 12-month period; and

 

  3.1.4 The date of release will be deemed the date that occurs 60 days after a
Notice is given.

 

  3.2 Payments.

 

  3.2.1 Monthly Rates. Beginning on the Execution Date, MLP OpCo shall pay the
monthly rates shown for the Equipment in Schedule 1, as such rates are escalated
each October 1 as set forth therein. Beginning on the Contract Start Date for
the Equipment shown in Schedule 2, MLP OpCo shall pay the monthly rates shown
for such Equipment in Schedule 2, as such rates are escalated each October 1 as
set forth therein. If MLP OpCo requests any Equipment shown in Schedule 3,
beginning on the Contract Start Date for such Equipment, MLP OpCo shall pay the
monthly rates shown for such Equipment in Schedule 3, as such rates are
escalated each October 1 as set forth therein. Such monthly rates include
provision by CHK Compression of the Equipment and the performance by CHK
Compression of the other services described herein in respect of such Equipment
at no additional cost to MLP OpCo, except as set forth herein. MLP OpCo also
shall be responsible for the payment of the footnoted amounts in Schedule 2.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  3.2.2 Redetermination. Beginning no later than 24 months prior to the 7th
anniversary of the Effective Date, the Parties shall enter into good-faith
discussions to determine the monthly rates for all Equipment then subject to
this Agreement and for the Equipment then listed on Schedule 3. Such monthly
rates shall be redetermined to equal the market rates then being charged by
third parties to lease similar equipment in the Gathering Agreement AMI, as the
case may be, in arms-length transactions, without considering the costs to
transport the Equipment to the installation site and to install and remove the
Equipment. Proposals or bids received by MLP OpCo from non-Affiliated parties to
lease or otherwise provide similar equipment in the Gathering Agreement AMI
shall be indicative of market rates and services. Upon reaching agreement on the
redetermined monthly rates, the Parties shall amend the Schedules to this
Agreement to include such redetermined monthly rates. Such redetermined monthly
rates shall remain in effect for the remaining term of this Agreement and shall
be escalated by the increase in the CPI-U over the most recent 12-month period
(for which data is available) beginning on the 8th anniversary of the Effective
Date and on each anniversary of the Effective Date thereafter. If the Parties
fail to reach agreement on redetermined monthly rates for any Equipment at least
12 months prior to the 7th anniversary of the Effective Date, MLP OpCo may, at
its option, terminate this Agreement upon 60 days’ prior Notice to CHK
Compression, with such termination to be effective on the date specified in such
termination Notice but no earlier than the 7th anniversary of the Effective
Date.

 

  3.3 Standby Rates and Cancellation. For all Equipment described in Schedule 3
ordered by MLP OpCo hereunder from Schedule 3, the contracting of such Equipment
shall commence on the first day of the month following the later of (i) the date
on which CHK Compression notifies MLP OpCo that the Equipment is RTS (the “RTS
Date”) or (ii) the date on which such MLP OpCo requested that such Equipment be
delivered, which date shall be the Contract Start Date for such Equipment.
Beginning on the Contract Start Date, a “Standby Fee” equal to **% of the
monthly rate will be charged by CHK Compression on such Equipment until the
first day of the month following the date on which the Equipment is installed
and first commences operation on such Gatherer’s site. Thereafter, the monthly
rate will be charged by CHK Compression for such Equipment. If any Equipment is
moved, at the request of a Gatherer, to another site as provided below, the new
site will be billed commencing on the first day of the month immediately
following the move. The old site will be billed through the end of the month
during which the move occurred. Orders placed by MLP OpCo for new Equipment to
be built can be cancelled by MLP OpCo, in its discretion, subject to MLP OpCo
reimbursing CHK Compression for all out-of pocket fees incurred by CHK
Compression with respect to such cancellation. If MLP OpCo does not need the
Equipment on the Contract Start Date, the Standby Fee will be charged until the
Equipment is contracted at a rate equal to or greater than **% of the
then-effective monthly rate for such Equipment, either by MLP OpCo or to a third
party customer.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  3.4 Maintenance and Repair. Subject to the provisions of Section 12, CHK
Compression shall be responsible for the maintenance and repair of the
Equipment, as provided herein, except in cases where damage is due to a
Gatherer’s gross negligence. Without limiting the foregoing, CHK Compression
shall provide all lubricating oil and antifreeze for the Equipment in accordance
with the manufacturer’s specifications as part of the services it provides
hereunder.

 

  3.5 Emissions Services. At the direction of MLP OpCo, CHK Compression shall
(a) cause the Equipment to be maintained in a manner that permits the Equipment
to be operated in compliance with all Applicable Laws, including all applicable
permits relating to air emissions in effect at the time of installation, and
shall perform the other emissions services as provided below, and (b) exercise
commercially reasonable efforts to cause the Equipment to meet future emission
regulations. As part of the services provided hereunder, CHK Compression shall
include the on-skid Equipment needed for pollution containment (but CHK
Compression shall not be obligated to remove any liquids collected in such
facilities). Additionally, if MLP OpCo from time to time requires any other
emissions services in connection with Equipment provided hereunder that are not
contemplated by this Agreement, CHK Compression agrees to perform such services
as directed by MLP OpCo at CHK Compression’s actual cost, to include labor, at
their current published labor rates, which labor rates shall be no less
favorable to MLP OpCo than the labor rates charged by CHK Compression to its
Affiliates.

 

  3.6 Release, Replacement, and Relocation by MLP OpCo.

 

  3.6.1 Release. By providing Notice not less than 60 days prior to the end of
the Primary Term for any Equipment or at any time thereafter, MLP OpCo can
release such Equipment to CHK Compression (after the Primary Term has expired),
with no further obligations under this Agreement with respect to such Equipment.

 

  3.6.2

Replacement. MLP OpCo shall have the right, at any time during the Primary Term
or any Contract Continuation Period, to replace Equipment with any other
Equipment either (i) maintained in inventory by CHK Compression and not then
committed to a non-Affiliated party or (ii) located in the Gathering Agreement
AMI and past the Primary Term, or earlier if mutually agreed to by both Parties
in writing, for such Equipment. The Contract Start Date for new Equipment added
under clause (i) of the previous sentence shall be the date the Equipment is
replaced. Additionally, at any time after the end of the Primary Term, MLP OpCo
shall have the right to request, and CHK Compression shall

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  provide and deliver the most recent comparable model of such Equipment as a
replacement for such Equipment hereunder. The Contract Start Date of Equipment
replaced after the end of the Primary Term will be the same as the start date of
the Contract Continuation Period during which the Equipment was replaced. If MLP
OpCo provides Notice to CHK Compression that it elects to have CHK Compression
replace any such Equipment, CHK Compression shall remove and replace such
Equipment as soon as reasonably practicable.

 

  3.6.3 Relocation. MLP OpCo shall have the right to request that CHK
Compression change the location of any Equipment in the Gathering Agreement AMI
by providing Notice to CHK Compression. CHK Compression shall, as soon as
reasonably practicable, relocate such Equipment as provided in MLP OpCo’s
Notice.

 

  3.6.4 Costs. The reasonable out-of-pocket removal, transportation, and
installation costs incurred by CHK Compression to release, replace, or relocate
any Equipment under this Section 3.6 shall be paid by MLP OpCo.

 

  3.7 Replacement by CHK Compression. CHK Compression shall have the right, at
any time during the Primary Term or any Contract Continuation Period, to replace
Equipment with other equipment of equal or greater performance specifications,
subject to MLP OpCo’s prior consent regarding the applicable timing and manner
of such exchange, which consent shall not be unreasonably withheld or delayed.
Any replacement shall be at CHK Compression’s sole cost and in coordination with
MLP OpCo to minimize the downtime of the Equipment. The time that the Equipment
is unavailable for operation under this section will count against CHK
Compression for purposes of Section 10.

 

4. Emissions Services.

 

  4.1 Included Services. As part of the services provided by CHK Compression for
the monthly payments, CHK Compression will, at the direction of MLP OpCo,
provide to Gatherers the following emission services, at no additional cost to
Gatherers:

 

  4.1.1 operations and maintenance reports and records that are required by the
air permit for the Equipment will be generated in an electronic format by CHK
Compression and provided monthly (and supplemented from time to time to
Gatherers);

 

  4.1.2 if so requested by MLP OpCo, assist Gatherers in keeping their logs of
shutdowns and startups for each compressor engine that has associated venting of
gas;

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  4.1.3 all costs and expenses to cover additional emissions personnel,
analyzers, equipment, related maintenance, and access to CHK Compression’s local
emissions training program; and

 

  4.1.4 other emissions services reasonably requested by MLP OpCo.

 

  4.2 Additional Costs. For all Equipment that requires emission control
equipment, and for all Equipment located on a site in a “non-attainment” area
under Applicable Laws, CHK Compression will provide to MLP OpCo the following
emission services, as directed by MLP OpCo, at a monthly fee of **% of the
applicable monthly rate specified on Schedule 1, Schedule 2, or Schedule 3, as
adjusted pursuant to Section 3(b) for such Equipment:

 

  4.2.1 quarterly portable analyzer emission testing will be provided by CHK
Compression following the approved protocol of Gatherers and completed as
required by Applicable Laws or the applicable air permit and the test report
will be provided to MLP OpCo within 14 days following the test;

 

  4.2.2 purchasing of all catalyst elements and catalyst installation,
maintenance, cleaning, and replacement; and

 

  4.2.3 all maintenance to the engine’s emission controls and hardware required
for air permit compliance (in effect at the time of unit installation),
including performing necessary tests to confirm the engine is meeting emissions
standards.

All parts and labor required or necessary to perform the services above shall,
if so requested by MLP OpCo, be provided by CHK Compression at CHK Compression’s
expense, except MLP OpCo will reimburse CHK Compression for parts and labor
required to repair damage caused by the gross negligence of Gatherers or the
delivery of gas that did not meet the specifications in the applicable Gathering
Agreement.

 

  4.3 Testing Notice. MLP OpCo will provide Notice to CHK Compression of any
scheduled “EPA Method” emission testing for any Equipment no less than 14 days
prior to the test date or soon as practicable after Gatherers receive notice of
such test. If the test is cancelled due to a mechanical failure of the
Equipment, CHK Compression will provide Notice at least 2 days prior to the date
of such cancelled test (unless mechanical failure of the Equipment requires a
shorter notification period).

 

  4.4 Coordination. CHK Compression and MLP OpCo shall jointly coordinate the
performance of the emissions services hereunder with all applicable Governmental
Authorities having jurisdiction.

 

  4.5

Termination. MLP OpCo, at its option and from time to time, may terminate the
performance of all or any part of the emissions services provided hereunder by
providing Notice to CHK Compression not less than 6 months prior to the

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  termination date. At any time after the 2nd anniversary of the Effective Date,
CHK Compression, at its option, may terminate the performance of the emissions
services under Section 4(b) above by providing Notice to MLP OpCo not less than
6 months prior to the termination date. Upon any such termination by either
Party, CHK Compression shall, at the request of MLP OpCo, provide transition
services to Gatherers (including training and materials) for any reasonable
period of time requested by MLP OpCo, at MLP OpCo’s cost. Upon any such
termination of such emissions services by MLP OpCo, MLP OpCo may, at its option,
purchase all of CHK Compression’s relevant emission services equipment within 14
days (at CHK Compression’s cost), including all hand held analyzers and related
tools, but excluding the portable test trailers, to the extent required by
Gatherers to perform such emissions services. CHK Compression will transfer such
emissions equipment to MLP OpCo or its designee free and clear of all liens and
other encumbrances.

5. Hydrogen Sulfide. If the gas to be compressed contains quantities of Hydrogen
Sulfide (“H2S”) in excess of ** parts per million (“ppm”) on a system average
basis for any month, as indicated by gas analysis (“High H2S Gas”), this
Section 5 will apply.

 

  5.1 Equipment Modification. Because of the high concentration of H2S, CHK
Compression, at its sole discretion, may modify or replace certain components of
any affected Equipment, which modifications or replacements shall be solely
related to the safety of personnel and the safe operation of the affected
Equipment, so as to allow it to safely compress High H2S Gas without undue
damage or wear or risk to personnel. The reasonable cost of these equipment
modifications will be borne by MLP OpCo.

 

  5.2 Equipment Inspection and Repair. Upon return of the affected Equipment,
there will be a joint inspection of the affected Equipment by CHK Compression
and MLP OpCo. Any damages to the affected Equipment directly attributable to
quantities of H2S in excess of 100 ppm, such as accelerated degradation,
pitting, or excessive corrosion, will be remedied to a similar condition as
would have occurred had High H2S Gas not been compressed at the expense of the
MLP OpCo.

 

  5.3 H2S Rate Adder. Because CHK Compression’s Environmental Health & Safety
policies and safety practices require certain precautionary measures for High
H2S Gas and H2S operations will potentially result in greater wear on the
Equipment, a rate adder for High H2S Gas service will be included as delineated
in Table 5.3 below. This monthly adder, calculated as a percentage of the
monthly rate specified on Schedule 1, Schedule 2, or Schedule 3, as adjusted
pursuant to Section 3.2, will be included in each invoice (prorated for partial
month invoices) as a separate line item subject to all applicable taxes.

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Table 5.3

 

Horsepower Range (horsepower)

   Adder  

** – **

     ** % 

** – **

     ** % 

** – **

     ** % 

** – **

     ** % 

 

  5.4 Sweetening Equipment and Chemicals. Gatherers will be responsible for
providing all required sweetening chemicals and associated equipment and any
required sweet or inert purge gas as needed at no cost to CHK Compression.

 

  5.5 Fuel Gas. In the event fuel gas sweetening is required to accomplish such,
Gatherers must provide an appropriately sweetened fuel gas for the unit at no
cost to CHK Compression.

 

6. Billing and Payment.

 

  6.1 Invoices. CHK Compression shall invoice MLP OpCo in electronic format by
the 15th day of the month for amounts due hereunder for Equipment in operation
in the prior month and provide to MLP OpCo a statement setting forth (i) the
Equipment in operation hereunder in such month and (ii) all amounts due by MLP
OpCo hereunder. CHK Compression’s invoices shall include information reasonably
sufficient to explain and support the charges reflected therein. MLP OpCo shall
remit or cause Gatherers to remit to CHK Compression the amount due, by wire
transfer, by the 25th day of each month or 10 days from the date of receipt of
CHK Compression’s electronic invoice, whichever is later. If such due date is
not a business day, payment is due on the next business day following such date.

 

  6.2 Disputes. If MLP OpCo, for itself or on behalf of any Gatherer, in good
faith, disputes the amount of any invoice or any part thereof, MLP OpCo will pay
CHK Compression such amount, if any, that is not in dispute and shall provide
CHK Compression Notice of the disputed amount accompanied by supporting
documentation acceptable in industry practice to support the disputed amount. If
the Parties are unable to resolve such dispute, either Party may pursue any
remedy available at law or in equity to enforce its rights under this Agreement.

 

  6.3 Late Payments. If MLP OpCo fails to pay the amount of any invoice rendered
by CHK Compression hereunder when such amount is due, interest thereon shall
accrue from, but excluding, the due date to, and including, the date payment
thereof is actually made at the lesser of the Prime Rate plus 2%, computed on an
annualized basis and compounded monthly, or the maximum rate of interest
permitted by Applicable Law. “Prime Rate” means the prime rate on corporate
loans at large U.S. money center commercial banks as set forth in The Wall
Street Journal “Money Rates” table under the Heading “Prime Rate,” or any
successor thereto, on the first date of publication for the month in which
payment is due.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  6.4 Audit Rights. MLP OpCo and CHK Compression shall be entitled to audit
rights with respect to this agreement as provided in the Gathering Agreements
with respect to the Gatherers and such rights are incorporated herein for all
purposes as between MLP OpCo and CHK Compression.

7. Taxes. MLP OpCo agrees to prepare and file any tax and other similar returns
required to be filed with respect to taxes or charges (including any interest
and penalties) now or hereafter imposed by any Governmental Authority on the
operation or use of the Equipment, other than all property, sales and use tax
returns relating to the Equipment which shall (except as otherwise required by
law) be prepared and filed by CHK Compression. Upon receipt of Notice from CHK
Compression, MLP OpCo will provide or cause Gatherers to provide copies of any
applicable tax returns prepared and filed by MLP OpCo to CHK Compression. Except
as provided in the final sentence of this Section 7, MLP OpCo shall, within 5
business days (absent objection, as provided below), reimburse CHK Compression
for the tax liability arising from, as well as any and all costs related to the
preparation of, all tax returns that have been prepared and filed by CHK
Compression. CHK Compression will timely, but in no event later than 5 business
days prior to the due date for such tax returns, provide copies of such tax
returns to MLP OpCo for its review and consent (such consent not to be
unreasonably withheld or delayed). The consent of MLP OpCo shall be deemed
granted unless MLP OpCo has provided to CHK Compression, in writing prior to the
due date for such tax returns, one or more objections to such tax returns as
prepared by CHK Compression. The Parties agree that the fees payable pursuant to
Section 3.2.1 shall be adjusted to reflect (without duplication) property,
excise and other taxes or charges (including any interest and penalties) now or
hereafter imposed by any Governmental Authority on the operation or use of the
Equipment.

8. Delivery, Inspection, and Acceptance. For Equipment held on standby for MLP
OpCo that is RTS, CHK Compression shall deliver such Equipment to Gatherer’s
site by no later than 14 days after the date on which the Equipment was
requested by MLP OpCo. No later than 7 days after delivery of the Equipment to
Gatherer’s site, MLP OpCo shall cause Gatherer to inspect the Equipment. Unless
MLP OpCo provides Notice to CHK Compression within such 7-day period of any
defects or deficiencies in such Equipment, Gatherer shall be presumed to have
accepted the Equipment in its then present condition. If within such 7-day
period, MLP OpCo provides Notice to CHK Compression of the unacceptability of
the Equipment, CHK Compression shall correct such defects as soon as
commercially practicable but no later than 14 days after the date of MLP OpCo’s
Notice or CHK Compression will retrieve and remove the Equipment by such date,
at its cost, and MLP OpCo shall have no payment obligations hereunder with
respect to such Equipment. Upon delivery of any Equipment, Gatherer shall
thereupon assume the care, operation, supervision, and control of the Equipment
for operation pursuant to the terms of this Agreement. Any acceptance by
Gatherer of any Equipment shall not relieve CHK Compression of its obligations
hereunder in respect of such Equipment.

9. Delivery and Installation. MLP OpCo agrees to bear all costs of installing
and connecting the Equipment upon delivery by CHK Compression to Gatherers’ site
and disconnecting the Equipment prior to its return to CHK Compression. All
out-of-pocket, third party costs of transporting the Equipment from CHK
Compression’s yard to Gatherers’ site and of transporting the Equipment from
such site back to CHK Compression’s yard will be at the expense of MLP OpCo,
including all crane expenses. As part of such installation, CHK Compression will
assist Gatherers in identifying and obtaining service for the appropriate
utilities for the Equipment, but MLP OpCo shall be responsible for causing the
installation of such utilities.

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

10. Performance Guarantees.

 

  10.1 Run Time Guarantee. CHK Compression guarantees that the Equipment will be
mechanically available for operation by Gatherers no less than **% of time in
each month, excluding the time required for preventive maintenance and overhauls
performed in accordance with prudent industry practices.

 

  10.2 Throughput Guarantee. CHK Compression guarantees that the volumes of Gas
capable of being compressed by the Equipment shall be not less than **% of the
Equipment manufacturer’s most recent specifications and sizing program. If
specific site conditions not within CHK Compression’s control, including extreme
ambient site temperatures, reduce the Equipment’s ability to produce its full
manufacturer’s rated horsepower, this reduction in available horsepower will be
factored into the throughput calculations in the manufacturer’s sizing program.

 

  10.3 Damages. If the Equipment fails to meet the run time guarantee in
Section 10.1 above or the throughput guarantee in Section 10.2 above in a month,
then the monthly payment for such Equipment shall be equal to the product of
(i) the lesser of (x) the actual run time percentage for such month divided by
**% or (y) the actual throughput percentage for such month divided by **% and
(ii) the monthly rate for such Equipment. If (x) any Equipment is mechanically
available for operation by the Gatherers less than **% of time, excluding
preventive maintenance and overhauls performed in accordance with prudent
industry practices or (y) the volumes of Gas capable of being compressed by any
Equipment are less than **% of the Equipment manufacturer’s most recent
specifications and sizing program, considering specific site conditions as
provided above, in either case, for more than two consecutive months, MLP OpCo
shall provide Notice to CHK Compression. If CHK Compression does not
satisfactorily demonstrate to MLP OpCo within 5 days of such Notice that CHK
Compression has taken remedial action to cause such Equipment to operate at or
near the guaranteed performance levels in Section 10.1 and Section 10.2 above,
then MLP OpCo may terminate the contract hereunder as to such Equipment and CHK
Compression shall promptly remove and replace such Equipment, at CHK
Compression’s cost.

11. Operation by Gatherers. MLP OpCo agrees to cause Gatherers to operate the
Equipment only for the compression of gas in accordance with the specifications
of the manufacturer of the Equipment. At CHK Compression’s request, MLP OpCo
shall cause Gatherers to submit to CHK Compression monthly operating reports for
the Equipment. CHK Compression represents to MLP OpCo that the Equipment will
operate in accordance with the manufacturer’s design and performance
specifications. Without limiting CHK Compression’s obligations hereunder, MLP
OpCo will be responsible for loss of or damage to the Equipment after delivery
to Gatherers’ site and before redelivery of the Equipment to the transporter to
return the Equipment to CHK Compression.

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

12. Maintenance.

 

  12.1 Repair and Replacement. Subject to the terms of this Section 12, CHK
Compression agrees to maintain the Equipment, under the direction of MLP OpCo,
in accordance with prudent industry standards for such Equipment and in a manner
that causes the Equipment to meet the performance guarantees above and to
operate in accordance with Applicable Laws, and that otherwise keeps the
Equipment in good working order and condition. CHK Compression shall perform all
requested maintenance work and repairs, and make all replacements, necessary to
cause the Equipment to perform in accordance with such standards (including
providing, at CHK Compression’s expense, all replacement parts and equipment) no
later than 5 days after MLP OpCo provides Notice to CHK Compression that the
Equipment is not performing in accordance with such standards. Such maintenance
and repair work includes installing, maintaining, repairing, and replacing all
on-skid pollution control equipment required by Applicable Law for such
Equipment, in each case subject to commercially reasonable scheduling by MLP
OpCo, discussions between MLP OpCo and CHK Compression as to the means to
perform such maintenance and repair work and ultimately under the direction of
MLP OpCo. Notwithstanding any provision herein to the contrary, in no event
shall MLP OpCo prevent CHK Compression from fulfilling its obligations under
this Agreement.

 

  12.2 Overhauls. Notice will be provided by CHK Compression to MLP OpCo no less
than 30 days prior to any scheduled engine overhaul or replacement, provided,
however, that, so long as CHK Compression is not prevented from fulfilling its
obligations under this Agreement, (i) MLP OpCo may request an alternate time for
such overhaul, (ii) in cases of unscheduled (catastrophic or major) failures of
Equipment, Notice will be given as soon as possible by MLP OpCo and (iii) any
such overhaul or replacement shall be performed under the direction of MLP OpCo.

 

  12.3 Gatherers’ Obligations. To facilitate the maintenance of the equipment by
CHK Compression under the direction of MLP OpCo as provided hereunder, MLP OpCo
shall:

 

  12.3.1 provide CHK Compression with reasonable access to the Equipment to
perform its duties hereunder;

 

  12.3.2 provide an inlet separator for the Equipment to remove solids (such as
sand) and all entrained liquids from the gas stream; provided that CHK
Compression will provide the on-skid scrubbers if so requested by MLP OpCo;

 

  12.3.3 start and stop the Equipment as necessary from time to time by
qualified operators;

 

  12.3.4 fill and top oil and coolant reservoirs in the Equipment as needed;

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  12.3.5 report leaks of oil or coolant from the Equipment to CHK Compression as
soon as practicable;

 

  12.3.6 furnish free use of suitable, sweet, dry (without free liquids) natural
gas fuel for engine use; and

 

  12.3.7 notify CHK Compression as soon as practicable of any Equipment
breakdown or malfunction.

 

  12.4 Remedies. If CHK Compression fails to maintain and repair any Equipment
in accordance with CHK Compression’s express obligations above, MLP OpCo may, at
its election and upon 3 days’ Notice to CHK Compression, maintain and repair, or
engage a third party to maintain and repair, such Equipment. CHK Compression
shall promptly reimburse MLP OpCo for, or MLP OpCo may deduct from amounts owed
by it hereunder, all costs and expenses incurred by MLP OpCo or the affected
Gatherer to perform, or to cause to be performed, such maintenance and repair of
such Equipment and the monthly payment for such Equipment shall be prorated
based on the number of hours such Equipment was available in such month compared
to the total number of hours in such month.

13. Inspection. CHK Compression and MLP OpCo shall jointly coordinate such that
CHK Compression has the right at all reasonable times to enter upon the premises
where the Equipment may be located for the purpose of inspection or observation
of operation by Gatherers.

14. Title; Personal Property; Encumbrances; Location. MLP OpCo covenants that
the ownership of the Equipment is and shall at all times remain in CHK
Compression or CHK Compression’s lessors. The Equipment shall remain personal
property and never attach to or become a fixture or otherwise affixed to any
realty. The Equipment shall be installed and used at the location specified in
the Schedule pertaining thereto and it shall not be removed therefrom without
CHK Compression’s consent. MLP OpCo has no right to and will not sell, mortgage,
assign, transfer, lease, sublet, loan, part with possession, or encumber the
Equipment or permit any liens or encumbrances or charges to attach or become
effective thereon or permit or attempt to do any of such acts. MLP OpCo agrees,
at its sole own expense, to take such action or cause Gatherers to take such
action as may be necessary to remove any such encumbrance, lien, or charge and
to prevent any third party from acquiring any other interest in any Equipment
(including by reason of such Equipment being deemed to be a fixture or a part of
any realty). If MLP OpCo fails to do so within a reasonable period of time after
receipt of demand from CHK Compression, CHK Compression shall have the right to
pay or otherwise settle such lien, encumbrance, or charge and recover
reimbursement of such amount from Gatherers. Gatherers will not alter or remove
any insignia, serial number or other lettering of the Equipment.

15. Licenses, Permits, and Compliance. MLP OpCo, at its sole expense, shall:
(a) comply with all Applicable Laws relating to the installation or operation of
the Equipment, or environmental requirements associated therewith (including air
emission, noise and environmental discharges); and (b) obtain and maintain
throughout the term or any extension thereof any and all licenses or permits
necessary or appropriate to operate and maintain the Equipment.

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

16. Waste Disposal. MLP OpCo shall bear responsibility for disposing all
liquids, solids, and hazardous wastes discharged by the Equipment while in a
Gatherers’ possession in accordance with all Applicable Laws, except spent
engine oil, coolants and filters.

17. Term. Unless terminated sooner as provided below, the term of this Agreement
shall commence on the Effective Date and continue in effect through the close of
the last day of the month following the 10th anniversary of the Effective Date
and shall continue in effect from year to year thereafter, unless terminated by
MLP OpCo upon Notice to CHK Compression no less than 60 days prior to the end of
the primary term or any year thereafter.

18. Termination. This Agreement may be terminated as follows:

 

  18.1 by CHK Compression with respect to MLP OpCo if (A) MLP OpCo fails to
perform any of its material obligations under this Agreement and (B) such
failure is not (x) excused by a Force Majeure Event or (y) cured by MLP OpCo
within 60 Days after Notice thereof by CHK Compression to MLP OpCo; or

 

  18.2 by MLP OpCo if (A) CHK Compression fails to perform any of its material
obligations under this Agreement and (B) such failure is not (x) excused by a
Force Majeure Event or (y) cured by CHK Compression within 60 Days after Notice
thereof by the affected Gatherer to CHK Compression; or

 

  18.3 by CHK Compression with respect to MLP OpCo if MLP OpCo fails to pay any
undisputed amount when due under this Agreement if such failure is not remedied
within 15 Business Days after Notice of such failure is given by CHK Compression
to MLP OpCo; or

 

  18.4 by either Party by Notice to the other Party if the other Party (1) makes
an assignment or any general arrangement for the benefit of creditors, (2) files
a petition or otherwise commences, authorizes, or acquiesces in the commencement
of a proceeding or cause under any bankruptcy or similar law for the protection
of creditors or have such petition filed or proceeding commenced against them,
or (3) otherwise becomes bankrupt or insolvent (however evidenced).

If CHK Compression terminates this Agreement as permitted above and removes the
Equipment from Gatherers’ locations, then MLP OpCo shall be responsible for all
claims asserted against CHK Compression by a party or parties from which
Gatherers receive gas and arising out of such removal of Equipment.

 

19. Insurance Coverage.

 

  19.1

Coverage. MLP OpCo shall, at MLP OpCo’s expense, maintain, with an insurance
company or companies authorized to do business in the state where the Equipment
is located, the following insurance: 1) comprehensive or commercial general
liability insurance, on an “occurrence” or claims made form, including

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  operations of independent contractors and contractual liability with a
combined single limit for bodily injury, personal injury, and property damage
liability in an amount of $1 million per occurrence and $2 million aggregate; 2)
All Risk Property insurance including but not limited to Machinery Breakdown
insurance with respect to the Equipment, covering the replacement cost value of
the Equipment and naming CHK Compression as a Loss Payee. The amount of
insurance required in this Section 19(a) shall be subject to Section 19(e) below
and may be satisfied by the purchase of separate primary and umbrella (or
excess) liability policies which when combined together provide the total limits
of insurance specified.

 

  19.2 Waiver. MLP OpCo shall obtain from its insurers a waiver of subrogation
against CHK Compression in all of the insurance policies required in this
Section 19, and all other insurance carried by MLP OpCo protecting against loss
of or damage to Gatherers’ and CHK Compression’s property and equipment, but
only to the extent of the liabilities assumed by MLP OpCo hereunder, subject to
Section 19(e) below.

 

  19.3 No Change. All such insurance, subject to Section 19(e) below, shall be
carried in a company or companies reasonably acceptable to CHK Compression
(which approval shall not be unreasonably withheld) and shall be maintained in
full force and effect during the term of this Agreement, and shall not be
canceled by MLP OpCo without 30 days’ prior Notice having first been furnished
CHK Compression. CHK Compression shall be named an additional insured on all of
MLP OpCo’s required insurance, but only to the extent of the liabilities assumed
by MLP OpCo hereunder. To the extent of MLP OpCo’s liability hereunder, (i) all
of MLP OpCo’s required insurance shall be primary to any insurance of CHK
Compression that may apply to such occurrence, accident, or claim and (ii) no
“other insurance” provision shall be applicable to CHK Compression and its
Affiliates by virtue of having been named an additional insured or loss payee
under any policy of insurance.

 

  19.4 Certificate. Certificates of insurance acceptable to CHK Compression
evidencing the coverage required by Gatherers shall be provided by MLP OpCo to
CHK Compression prior to commencement of performance of services or the delivery
of Equipment under this Agreement.

 

  19.5 Self-Insurance. Subject to CHK Compression’s approval, MLP OpCo may
self-insure any of the risks for which coverage is required herein.

 

20. Indemnities.

 

  20.1

GATHERERS’ INDEMNITY. MLP OPCO AGREES TO PROTECT, DEFEND, INDEMNIFY, AND HOLD
HARMLESS CHK COMPRESSION, AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND INVITEES,
FROM AND AGAINST ALL CLAIMS, DEMANDS, LOSSES, AND CAUSES OF ACTION (OF EVERY
KIND AND CHARACTER AND WITHOUT LIMIT AND

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF) (COLLECTIVELY “CLAIMS”) THAT
(I) ARISE OUT OF THE ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT AND (II) ARE
ASSERTED BY GATHERERS, GATHERERS’ CONTRACTORS OR SUB-CONTRACTORS, OR ANY OF
THEIR EMPLOYEES OR INVITEES ON ACCOUNT OF BODILY INJURY, DEATH, OR DAMAGE TO
PROPERTY, EVEN IF CAUSED BY THE NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF
CHK COMPRESSION OR ITS OFFICERS, DIRECTORS, OR CONTRACTORS OR THEIR EMPLOYEES OR
INVITEES.

 

  20.2 CHK COMPRESSION’S INDEMNITY. CHK COMPRESSION AGREES TO PROTECT, DEFEND,
INDEMNIFY, AND HOLD HARMLESS GATHERERS, AND THEIR OFFICERS, DIRECTORS, AND
EMPLOYEES AND INVITEES, FROM AND AGAINST ALL CLAIMS THAT (I) ARISE OUT OF THE
ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT AND (II) ARE ASSERTED BY CHK
COMPRESSION, CHK COMPRESSION’S AFFILIATES, CONTRACTORS, OR SUB-CONTRACTORS, OR
ANY OF THEIR EMPLOYEES OR INVITEES ON ACCOUNT OF BODILY INJURY, DEATH, OR DAMAGE
TO PROPERTY, EVEN IF CAUSED BY THE NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT
OF GATHERERS OR THEIR OFFICERS, DIRECTORS, OR CONTRACTORS OR THEIR EMPLOYEES OR
INVITEES.

 

  20.3 MLP OpCo’s Third Party Indemnity. MLP OpCo agrees to protect, defend,
indemnify, and hold harmless CHK Compression, its officers, directors,
employees, or its invitees from and against all Claims (i) caused by the acts or
omissions of Gatherers and (ii) arising in favor of third parties or Persons not
employed or contracted by Gatherers or CHK Compression on account of bodily
injury, death, or damage to property.

 

  20.4 CHK Compression’s Third Party Indemnity. CHK Compression agrees to
protect, defend, indemnify, and hold harmless Gatherers, their officers,
directors, employees, or their invitees from and against all Claims (i) caused
by the acts or omissions of CHK Compression and (ii) arising in favor of third
parties or Persons not employed or contracted by Gatherers or CHK Compression on
account of bodily injury, death, or damage to property.

 

  20.5 Indemnity Procedures. Each Party shall notify the other Party immediately
of any claim, demand, or suit that may be presented to or served upon it by any
person arising out of or as a result of work performed pursuant hereto,
affording such other Party full opportunity to assume the defense of such claim,
demand, or suit and to protect itself under the obligations of this Section 20.
Each Party covenants and agrees to support its obligations hereunder by
available liability insurance coverage as set forth in Section 19 above. If this
Agreement is subject to the indemnity limitations of any Applicable Law then it
is agreed that the above obligations to indemnify are limited to the extent
allowed by Applicable Law.

 

18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  20.5.1 If this Agreement is subject to the indemnity limitations of Chapter
127 of the Texas Civil Practices and Remedies Code, and so long as such
limitations are in force, then the Parties agree that the above obligations to
indemnify are limited to the extent allowed by Applicable Law, and each Party
covenants and agrees to support this indemnity agreement by liability insurance
coverage, with limits of insurance required of each Party equal to those
specifically set forth in Section 19 above. If this Agreement is subject to any
other applicable state indemnity limitation, it is agreed that the above
obligations to indemnify are limited to the extent allowed by Applicable Law.

 

  20.5.2 If this Agreement is subject to the indemnity limitations in New Mexico
Statutes, Sec. 5672, and so long as that act is in force, Section 20 herein
shall not be applicable to the services performed in the State of New Mexico. In
lieu thereof, each Party agrees to defend, indemnify, save and hold the other
party harmless from and against all claims and causes of action to the extent
such arise out of the indemnifying party’s negligence, gross negligence, strict
liability or breach of contract.

 

  20.6 Monetary Limits. If the monetary limits of insurance required hereunder
or of the indemnity voluntarily assumed under this Section 20 which will be
supported either by equal liability insurance or voluntarily self-insured, in
part or whole, exceeds the maximum limits permitted under Applicable Law, the
Parties agree such insurance requirements or indemnity shall automatically be
amended to conform to the maximum monetary limits permitted under such
Applicable Law.

 

  20.7 Costs of Suit. Claims indemnified under this Section 20 shall include,
but not be limited to, all expenses of litigation, court costs, and attorney
fees that may be incurred by or assessed against the Party being indemnified.

21. Force Majeure. If a Party is rendered unable, wholly or in part, by reason
of a Force Majeure Event to perform its obligations under this Agreement, other
than MLP OpCo’s obligations to make payments when due hereunder, then such
Party’s obligations shall be suspended to the extent affected by the Force
Majeure Event. The Party whose performance is affected by a Force Majeure Event
must provide Notice to the other Party. Initial Notice may be given orally, but
Notice with reasonably full particulars of the Force Majeure Event is required
as soon as reasonably possible after the occurrence of the Force Majeure Event.
The Party affected by a Force Majeure Event shall use reasonable commercial
efforts to (i) remedy and (ii) mitigate the effects of the Force Majeure Event.

22. Assignment and Binding Effect. Neither Party shall assign its rights or
delegate its obligations under this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld,
conditioned, or delayed. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their successors
and permitted assigns. Notwithstanding the foregoing, each Party may assign its
rights under this Agreement to an Affiliate of such Party without the consent of
the other Party and each Party may pledge this Agreement (or pledge any of its
rights under this Agreement

 

19



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

including the right to receive payments due hereunder) to secure any credit
facility or indebtedness of such Party or its Affiliates without the consent of
the other Party and may assign any of its rights, or delegate any of its
obligations, under this Agreement to one or more of its Affiliates without the
consent of the other Party; provided, no such assignment or pledge shall relieve
the assignor Party from any of its obligations hereunder.

23. WARRANTIES. EXCEPT AS SPECIFICALLY STATED IN THIS AGREEMENT OR IN THE
SCHEDULES, CHK COMPRESSION MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION.

24. No Conditional Sale. The Parties intend that this Agreement create only
contractual rights between the Parties and not a lease or conditional sale of
the Equipment. To provide solely for the unlikely event that a court might
nevertheless consider this Agreement to constitute be a conditional sale, MLP
OpCo hereby grants to CHK Compression a purchase money security interest in all
of MLP OpCo’s rights in and to the Equipment to secure payment of the sales
price of the Equipment as determined by such court, and MLP OpCo further grants
to CHK Compression all rights given to a secured party under the Uniform
Commercial Code in addition to its other rights hereunder. Further, although the
Parties have agreed the Equipment shall never be deemed to be a fixture and
attached to any realty, to provide solely for the unlikely event that a court
might also consider the Equipment to be a fixture, the Parties agree for the
purpose of complying with the legal requirements for a financing statement that
collateral is or includes fixtures and the Equipment is affixed or is to be
affixed to the lands described in the applicable Schedule.

 

25. Notices.

 

  25.1 Form of Notice. All notices, invoices, payments, and other communications
made under this Agreement (“Notice”) shall be in writing and sent to the
addresses shown below.

 

Gatherers:

   Chesapeake Midstream Partners, L.P.   

900 N.W. 63rd Street

Oklahoma City, Oklahoma 73118

Attention: J. Mike Stice

Fax: (405) 840-6134

With a copy to:    Global Infrastructure Management, LLC   

12 East 49th Street

38th Floor

New York, New York 10017

Attn: William Brilliant

Fax: (646) 282-1580

 

20



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

CHK Compression:    MidCon Compression, LLC    6100 North Western Avenue   
Oklahoma City, Oklahoma 73118    Attention: Nick Dell’Osso    Fax: (405)
840-6125

 

  25.2 Method. All Notices may be sent by facsimile or mutually acceptable
electronic means, a nationally recognized overnight courier service, first class
mail, or hand delivered.

 

  25.3 Delivery. Notice shall be given when received on a Business Day by the
addressee. In the absence of proof of the actual receipt date, the following
presumptions will apply. Notices sent by facsimile shall be deemed to have been
received upon the sending Party’s receipt of its facsimile machine’s
confirmation of successful transmission. If the Day on which such facsimile is
received is not a Business Day or is after five p.m. on a Business Day, then
such facsimile shall be deemed to have been received on the next following
Business Day. Notice by overnight mail or courier shall be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving Party. Notice by first class mail shall be considered
delivered five Business Days after mailing.

 

26. Dispute Resolution.

 

  26.1 Negotiation. The Parties shall attempt in good faith to resolve any
Contract Dispute arising out of or relating to this Agreement promptly by
negotiation between executives who have authority to settle the Contract Dispute
and who are at a higher level of management than the Persons with direct
responsibility for administration of this Agreement. Any Party may give the
other Parties Notice of any dispute not resolved in the normal course of
business (the “Negotiation Notice”). Within 7 days after the delivery of the
Negotiation Notice, the receiving Party shall submit to the other Parties a
written response. The Negotiation Notice and response shall include (i) a
statement of that Party’s position and a summary of arguments supporting that
position and (ii) the name and title of the executive who will represent that
Party and of any other Person who will accompany the executive. Within 14 days
after the delivery of the initial notice, the executives of the Parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute.

 

  26.2 Litigation. If any Contract Dispute is not settled within 60 Days after
delivery of the Negotiation Notice, the Parties shall be free to resolve such
Contract Dispute through litigation subject to the terms hereof.

27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
principles of conflicts of law (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction.

 

21



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

28. CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH
ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL
BE LITIGATED IN SUCH COURTS. EACH PARTY (a) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (b) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (c) AGREES THAT IT WILL NOT
BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH
PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTIONS OR PROCEEDINGS. SERVICE OF PROCESS MAY BE EFFECTED BY
CERTIFIED MAIL TO THE RESPECTIVE PARTY AT THE ADDRESS PROVIDED FOR NOTICE
HEREIN. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

29. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS

 

22



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

30. Specific Performance. The Parties acknowledge and agree (i) that each Party
would be irreparably harmed by a breach by the other Party of any of their
obligations under this Agreement and (ii) that there would be no adequate remedy
at law or damages to compensate the non-breaching Party for any such breach. The
Parties agree that the non-breaching Party shall be entitled to injunctive
relief requiring specific performance by the breaching Party of its obligations
under this Agreement, and the Parties hereby consent and agree to the entry of
such injunctive relief.

31. Enforceability. If any provision in this Agreement is determined to be
invalid, void, or unenforceable by any court having jurisdiction, such
determination shall not invalidate, void, or make unenforceable any other
provision, agreement or covenant of this Agreement.

32. No Waiver. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

33. Rules of Construction. In construing this Agreement, the following
principles shall be followed:

 

  33.1 no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;

 

  33.2 examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;

 

  33.3 the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions;

 

  33.4 a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place in this Agreement
where it is defined;

 

  33.5 unless otherwise specified, the plural shall be deemed to include the
singular, and vice versa; and

 

  33.6 each gender shall be deemed to include the other genders.

34. Prior Agreements. This Agreement supersedes all prior contracts or
agreements with respect to the subject matter hereof and the matters addressed
or governed hereby or in the documents for any other transaction, whether oral
or written, including the Amended and Restated Gas Compressor Master Rental and
Servicing Agreement dated December 21, 2010.

35. Headings. The headings and subheadings contained in this Agreement are used
solely for convenience and do not constitute a part of this Agreement between
the Parties and shall not be used to construe or interpret the provisions of
this Agreement.

 

23



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

36. Financing Statements. MLP OpCo will, if requested by CHK Compression, join
with CHK Compression in executing one or more financing statements, as may be
desired by CHK Compression, in a form reasonably satisfactory to CHK
Compression.

37. Conflicts. In case of conflict between provisions found in this Agreement
and those listed in the Schedules attached hereto, the provisions on the
attached Schedules shall prevail.

[Signature Pages Follow]

 

24



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of June 15, 2012
(the “Execution Date”).

 

CHK Compression: MIDCON COMPRESSION, LLC By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer   and
Corporate Secretary

SIGNATURE PAGE

COMPRESSION AGREEMENT

(MLP OPCO)

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of June 15, 2012
(the “Execution Date”).

 

MLP OpCo: CHESAPEAKE MLP OPERATING, L.L.C. By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

SIGNATURE PAGE

COMPRESSION AGREEMENT

(MLP OPCO)

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 1

See Attached.**

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIALTREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 1

MidCon Compression, L.L.C. and Chesapeake MLP Operating, LLC

 

Unit
Number

  Midcon
Region   Customer
Name  

Location

  County   State  

Driver

  HP  

Compressor

 

Cylinders

  Stages   Base
Mothly Fee
thru 9/30/12   Base
Monthly
Fee thru
9/30/13   Base
Monthly
Fee thru
9/30/14   Base
Monthly
Fee thru
9/30/15   Base
Monthly
Fee thru
9/30/16   Billing
Status
(1)   Contract
Start
Date

 

** Four (4) pages omitted pursuant to confidential treatment request.

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 2

See Attached.**

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIALTREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 2

MidCon Compression, L.L.C. and Chesapeake MLP Operating, LLC

MidCon Spec Units that are Currently RTS or in Fabrication for Chesapeake MLP
Operating, LLC

 

Unit
Number

  Status  

Location

 

Driver

  HP  

Compressor

 

Cylinders

  RTS Date   Base
Monthly Fee
thru 9/30/12     Base
Monthly Fee
thru 9/30/13     Base
Monthly Fee
thru 9/30/14     Base
Monthly Fee
thru 9/30/15     Base
Monthly Fee
thru 9/30/16   In Fabrication  

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

**

  **  

**

 

**

  **  

**

 

**

  **   $ **      $ **      $ **      $ **      $ **   

Note: For the avoidance of doubt, Gatherer has not requested that any of the
Equipment on Schedule 2 be delivered and therefore the Contract Start Date has
not commenced.

Note: Any Equipment that Gatherer requests as “Standby” units are billed at a
Standby Fee equal to **% of the monthly base rental rate associated with such
unit, as posted in this Schedule 2.

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 3

See Attached.**

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIALTREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 3

MidCon Compression, L.L.C. and Chesapeake MLP Operating, LLC

Rate Schedule for all Units Effective through 9/30/2016

 

     Year 1     Year 2     Year 3     Year 4     Year 5     Year 6     Year 7  

BASE MONTHLY RATES

  10/1/09 - 9/30/10     10/1/10 - 9/30/11     10/1/11 - 9/30/12     10/1/12 -
9/30/13     10/1/13 - 9/30/14     10/1/14 - 9/30/15     10/1/15 - 9/30/16  

CHP RANGE

 

DRIVER

  1 & 2-STG     3-STG     1 & 2-STG     3-STG     1 & 2-STG     3-STG    
1 & 2-STG     3-STG     1 & 2-STG     3-STG     1 & 2-STG     3-STG    
1 & 2-STG     3-STG  

**

 

**

  $ **        **      $ **        **      $ **        **      $ **        **   
  $ **        **      $ **        **      $ **        **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

**

 

**

  $ **      $ **      $ **      $ **      $ **      $ **      $ **      $ **   
  $ **      $ **      $ **      $ **      $ **      $ **   

Note: The Year 1 base rate for drivers requiring ** stage compression will be
its posted ** stage base rate plus an incremental **% of its posted ** stage
base rate, subject to the annual escalation rates in subsequent years as
documented in the Agreement.

 

(1) The drivers listed below, when mounted on a trailer, will have the following
Year 1 base rate, regardless of compression stage, subject to the annual
escalation rates in subsequent years, as documented in the Agreement.

a) **

b) **

c) **

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIALTREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit A

Gas Gathering Agreements

Gas Gathering Agreement dated September 30, 2009 between Chesapeake Midstream
Partners, L.L.C., an Oklahoma limited liability company, Chesapeake Energy
Marketing, Inc., an Oklahoma corporation, Chesapeake Exploration L.L.C., a
Delaware limited liability company, Chesapeake Louisiana L.P., an Oklahoma
limited partnership, and DD JET, L.L.C., a Delaware limited liability company,
as amended from time to time.

Gas Gathering Agreement dated December 21, 2010 between Magnolia Midstream Gas
Services, L.L.C., an Oklahoma limited liability company, Chesapeake Energy
Marketing, Inc., an Oklahoma corporation, Chesapeake Operating, Inc., an
Oklahoma corporation, Empress, L.L.C., an Oklahoma limited liability company,
and Chesapeake Louisiana L.P., an Oklahoma limited partnership, as amended from
time to time.

 